Citation Nr: 1706676	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from September 1986 to May 1996.

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that (in pertinent part) continued 10 percent ratings for right and left knee disabilities.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at an October 2013 Travel Board hearing.  A copy of the hearing transcript is of record. The appeal was then remanded by the Board in October 2014 for additional development.

During the course of this appeal, the Veteran reasonably raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In March 2015, the Board decided the claims for increased rating for right and left knee disabilities, and remanded the TDIU issue for additional development.

Jurisdiction of this matter currently resides with the RO in Houston, Texas.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In March 2015, the Board remanded the issue of entitlement to TDIU for additional development followed by adjudication of the issue.  The requested development, to include obtaining vocational rehabilitation records, was completed.  Thereafter, the AOJ issued a Supplemental Statement of the Case (SSOC) in September 2016, which denied entitlement to TDIU for the period from July 17, 2014, through June 16, 2016.  

However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, as is the case here, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, entitlement to TDIU should have been considered from April 27, 2010, the date of the Veteran's claim for increased rating for right and left knee disabilities.

For the Board to adjudicate the issue of entitlement to a TDIU from April 27, 2010, to July 16, 2014, without the AOJ's consideration in the first instance would be prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Therefore, the issue is remanded for readjudication.  See 38 U.S.C.A. § 19.31 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Complete any development required to adjudicate the Veteran's claim of TDIU beginning April 27, 2010,

2.  Thereafter, readjudicate the claim for TDIU beginning April 27, 2010, in light of all the evidence of record.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative an SSOC and allow them a reasonable amount of time respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




